Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-02898-REB-KLM

   NAKIKO DIALLO,

          Plaintiff,
   v.

   MATTHEW MILLIGAN, in his personal capacity; and
   CITY OF AURORA,

          Defendants.

                 DEFENDANT MATTHEW MILLIGAN’S MOTION TO DISMISS

          COMES NOW, Defendants Matthew Milligan by and through his undersigned

   counsel, and pursuant to Fed. R. Civ. P. 12(b)(6), hereby move to dismiss all of Plaintiff’s

   claims.

                                         INTRODUCTION

          Plaintiff filed his First Amended Complaint on December 20, 2018, alleging

   violations of 42 U.S.C. § 1983 through the Fourth and Fourteenth Amendments against

   Defendant Milligan and the City of Aurora, and a Monell claim against the City of Aurora.

   The claims arise from a traffic stop of the Plaintiff by Defendant Milligan, an Aurora Police

   Officer, which resulted in criminal charges against Plaintiff for driving under the influence

   of alcohol and possession/distribution of controlled substances. Plaintiff was acquitted of

   the charges following a trial. Plaintiff brings this action alleging he was detained, arrested,

   prosecuted, and his vehicle was searched without probable cause in violation of his

   constitutional rights. Plaintiff also alleges Officer Milligan was motivated by racial bias.



                                                 1
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 2 of 16




          Plaintiff’s claims against Officer Milligan should be dismissed under Fed. R. Civ.

   P. 12(b)(6) because the issues raised in all claims have previously been litigated in state

   court and the court found against the Plaintiff and Plaintiff does not plead sufficient facts

   to form a plausibility that Officer Milligan was motivated by a racial bias.

                                       UNDERLYING FACTS

          On November 9, 2016, Defendant Milligan conducted a traffic stop of Plaintiff, who

   was driving a vehicle at night with defective tail lights. [Doc 17, p. 6.] Open alcohol

   containers were observed in Plaintiff’s vehicle. Id. at p. 6-7. Aurora Police Officers Jason

   Oviatt and his trainee, Alex Sotello, arrived to assist Officer Milligan. Id. at p. 6.

          Officer Milligan requested Plaintiff perform roadside sobriety maneuvers, to which

   Plaintiff agreed. Id. at p. 7. Officer Sotelo administered the roadside maneuvers, and

   based on Plaintiff’s performance of those maneuvers, took Plaintiff into custody for

   suspicion of driving under the influence. Id.; (Exhibit F, Transcript of Motions Hearing June

   7, 2018 p. 104-08.)

          The location in which Plaintiff’s vehicle was parked was known to Officer Milligan

   as a high crime area (Exhibit F, p. 10), and Plaintiff’s vehicle was not safe to drive and

   was a hazard that could not be left at that location. (Exhibit F, p. 21-23.) Officer Milligan

   decided to tow Plaintiff’s vehicle for safekeeping and performed an inventory search of

   the vehicle prior to the tow. Id.

          While searching Plaintiff’s vehicle, Officer Milligan observed a cooler lunchbox on

   a seat inside of Plaintiff’s vehicle. (Exhibit F, p. 24.) Officer Milligan opened the lunchbox,

   which had several compartments, and observed what he believed to be illegal narcotics


                                                  2
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 3 of 16




   and packaging materials. (Exhibit F, p. 25.) Officer Milligan is also a training officer,

   although, at the time of this contact, he did not have a trainee officer assigned to him. Id.

   Officer Milligan decided to close the lunchbox and have trainee Officer Sotelo conduct the

   same search as a way to train Officer Sotelo to conduct a thorough search. Id. at p. 26.

          Officer Milligan observed as Officer Sotelo searched the same lunchbox. Id. at 26-

   27. Officer Sotelo opened a different compartment in the lunchbox than Officer Milligan

   and moved on in his search without discovering the items Officer Milligan had observed.

   Id. Officer Milligan corrected Officer Sotelo and had him recheck the lunchbox. Id. at p.

   27. This time, Officer Sotelo discovered the narcotics, packaging material, and digital

   scale. Id. Plaintiff was charged with driving under the influence, possession of a controlled

   substance, and possession/distribution of a controlled substance. [Doc 17, p. 8.]

          On April 13, 2017, Plaintiff’s criminal defense counsel filed two motions in state

   court that are pertinent here, one seeking dismissal based on outrageous governmental

   conduct, alleging Officer Milligan planted the cocaine evidence in Plaintiff’s lunchbox

   (Exhibit A, Motion to Dismiss Due to Outrageous Government Conduct in Violation of

   Defendant’s Due Process Rights Under Colorado and United States Constitutions) and

   the other seeking dismissal or suppression of evidence for an allegedly illegal inventory

   search (Exhibit B, Motion to Dismiss and/or Suppress Evidence Due to Unlawful Search

   in Violation of Defendant’s Fourth Amendment Rights and in Violation of His Due Process

   Rights Under State and Federal Constitutions). On June 5, 2017, Plaintiff filed two

   additional motions, one seeking dismissal or suppression of the evidence based on a

   purportedly illegal seizure, asserting that no probable cause existed to arrest Plaintiff


                                                3
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 4 of 16




   (Exhibit C, Motion to Dismiss and/or Suppress All Evidence Obtained After Unlawful

   Arrest (Express Consent and Refusal) In Violation of Defendant’s Due Process Rights

   Pursuant to Fourteenth Amendment). The second motion also sought dismissal or

   suppression of evidence, asserting that Plaintiff had been detained for an

   unconstitutionally long period of time before being arrested (Exhibit D, Motion to Dismiss

   and/or Suppress All Evidence Obtained After Unlawful Seizure of Defendant Based on

   an Unreasonable Length of Time Detaining Defendant in Violation of State and Federal

   Protecitons [sic] Pursuant to the Fourth and Fourteenth Amendments).

          In Plaintiff’s motion to dismiss due to outrageous government conduct, Plaintiff

   alleged Officer Milligan planted the drugs in the lunchbox for Officer Sotelo to find. (Exhibit

   A, p. 3.). Plaintiff asked the court to dismiss the criminal charges due to the government’s

   alleged outrageous conduct in planting evidence and charging him with those related

   crimes. Id. at p. 5.

          In Plaintiff’s Motion to Dismiss or Suppress based on an illegal inventory search,

   Plaintiff alleged that Officer Milligan conducted an illegal search of Plaintiff’s vehicle under

   the guise of an inventory search. (Exhibit B.) Plaintiff alleged that the search was illegal

   because it was an investigatory search rather than an inventory search and asked the

   court to dismiss the case or suppress evidence based on this purportedly illegal search.

   Id. at p. 7-8.

          In Plaintiff’s Motion to Dismiss or Suppress based on an allegedly unlawful arrest,

   Plaintiff asserted that he was sober at the time of the police contact, and therefore, no

   probable cause existed to arrest and the subsequent search was also illegal. (Exhibit C)


                                                  4
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 5 of 16




   Of note, Plaintiff admitted in this motion that his taillight was out (Id. at p. 1.) and there

   was alcohol in his vehicle, including an opened bottle of hard liquor and beer. Id. at p. 2.

          On May 30, June 7, and June 8, 2017, a motions hearing was conducted by Judge

   Patricia Herron, where the issues raised in Plaintiff’s motions were litigated. (Exhibit E

   Transcript for Motions Hearing, May 30, 2017); (Exhibit F); (Exhibit G Transcript for

   Motions Hearing, June 8, 2017). Under Colorado law, a criminal defendant has the right

   to compel the attendance of a witness or produce tangible evidence to any proceeding

   before the court. C.R.S. § 16-9-101(1). A criminal defendant may testify at a suppression

   hearing, the prosecution is barred from cross-examining the defendant beyond the scope

   of the direct examination, and the defendant may invoke his right against self-

   incrimination. People v. Gomez-Garcia, 224 P.3d 1019, 1023 (Colo. App. 2009).

          In a Colorado court criminal proceeding that challenges the probable cause of a

   warrantless arrest by a police officer, the prosecution bears the burden to establish that

   the warrantless arrest was supported by probable cause. People v. Washington, 865 P.2d

   145, 147 (Colo. 1994). Further, a warrantless search is presumed to violate the

   constitution, and the prosecution bears the burden to establish the warrantless search

   was supported by probable cause and legally justified under one of the narrowly defined

   exceptions to the warrant requirement. People v. Winpigler, 8 P.3d 439, 443 (Colo. 1999).

          At the June 2017 motions hearing, the prosecution called Officer Milligan and

   Officer Sotelo to testify. (Exhibit F, p. 6-109.) Plaintiff’s counsel extensively cross-

   examined the officers as to all the issues raised in the various motions and introduced




                                                 5
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 6 of 16




   numerous exhibits, including body camera videos. Id. p. 23-101; p. 109-112. Although he

   could, Plaintiff did not call any witnesses of his own, nor did he testify on his behalf.

          Following a second day of motions hearing (June 8, 2017), Judge Herron issued

   her ruling, finding that there was probable cause to arrest Plaintiff for driving under the

   influence. (Exhibit G at p. 7.) Judge Herron also found the length of the stop to be

   reasonable under the constitution (id. p. 57), and the search of the vehicle valid. Id. Judge

   Herron noted she took “some hours” to watch the videos “very, very carefully.” Id. at p.

   58. In her oral ruling, Judge Herron did not directly address the Motion for Dismissal due

   to Outrageous Government Conduct, however, the case was not dismissed, so it is plain

   the Judge did not grant this motion. Further, Plaintiff’s counsel asked the court to

   reconsider its denial of defendant’s motion for outrageous government conduct should

   any of the prints on the lunchbox belong to an officer. Id. p. 66-67.

                                    STANDARD OF REVIEW

          The Rule 12(b)(6) standard tests "the sufficiency of the allegations within the four

   corners of the complaint after taking those allegations as true." Mobley v. McCormick, 40

   F.3d 337, 340 (10th Cir. 1994). To survive a Rule 12(b)(6) motion, "[t]he complaint must

   plead sufficient facts, taken as true, to provide 'plausible grounds' that discovery will

   reveal evidence to support plaintiff's allegations." Shero v. City of Grove, Okla., 510 F.3d

   1196, 1200 (10th Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          "A claim has facial plausibility when the plaintiff pleads factual content that allows

   the court to draw the reasonable inference that the defendant is liable for the alleged

   misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, "[a] pleading that


                                                 6
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 7 of 16




   offers 'labels and conclusions' or a formulaic recitation of the elements of a cause of action

   will not do. Nor does the complaint suffice if it tenders 'naked assertion[s]' devoid of

   'further factual enhancement.'" Id. (citation omitted).

          "The plausibility standard is not akin to a 'probability requirement,' but it asks for

   more than a sheer possibility that defendant has acted unlawfully." Iqbal, 556 U.S. at 678

   (citation omitted). “[T]he mere metaphysical possibility that some plaintiff could prove

   some set of facts in support of the pleaded claims is insufficient; the complaint must give

   the court reason to believe that this plaintiff has a reasonable likelihood of mustering

   factual support for these claims." Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174,

   1177 (10th Cir. 2007).

          The Complaint in this matter cannot withstand dismissal in light of the standards

   set forth above, and this brief now turns to analysis of Plaintiff’s discrete claims.

                                           ARGUMENT

      A. Issue Preclusion prohibits an issue previously litigated in state court from
         being re-litigated in Federal court.

          The Full Faith and Credit Act, 28 U.S.C. § 1738, requires a federal court to give

   the same preclusive effect to a state-court judgment that the judgment would be given in

   the courts of the state in which the judgment was rendered. Jiron v. City of Lakewood,

   392 F.3d 410, 415-416 (10th Cir. 2004). The Court applies state law to determine the

   preclusive effect of a state court judgment. See Fox v. Maulding, 112 F.3d 453, 456 (10th

   Cir. 1997); 28 U.S.C. § 1738. Claims and issues may be identical between criminal and

   civil proceedings if the elements needed to prove both claims or issues are the same.



                                                 7
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 8 of 16




   See Jiron, 392 F.3d at 417; See also A-1 Auto Repair & Detail, Inc. v. Bilunas-Hardy, 93

   P.3d 598, 602-603 (Colo. App. 2004).

          Collateral estoppel, or “issue preclusion,” prevents the re-litigation of discrete

   issues, rather than causes of action. Foster v. Plock, 394 P.3d 1119, 1123 (Colo. 2017).

   Once a particular issue is finally determined in one proceeding, parties to that proceeding

   are barred from re-litigating that particular issue again in a second proceeding, even when

   the actual claims for relief in the two proceedings are different. Id.

          The doctrine of issue preclusion provides that a court's final decision on an issue

   actually litigated and decided in a previous suit is conclusive of that issue in a subsequent

   suit between the same parties or their privies and may not be re-litigated. Carpenter v.

   Young, 773 P.2d 561, 565 (Colo. 1989). The doctrine of issue preclusion bars re-litigation

   of an issue when:

          (1) The issue precluded is identical to an issue actually litigated and necessarily
          adjudicated in the prior proceeding;
          (2) The party against whom estoppel was sought was a party to or was in privity
          with a party to the prior proceeding;
          (3) There was a final judgment on the merits in the prior proceeding; and
          (4) The party against whom the doctrine is asserted had a full and fair opportunity
          to litigate the issues in the prior proceeding.

   McNichols v. Elk Dance Colo., LLC, 139 P.3d 660, 667 (Colo. 2006). As will be shown

   below, all these elements are satisfied here with respect to the existence of probable

   cause and the lawfulness of the vehicle search.

          The first element is whether the issue precluded is identical to an issue actually

   and necessarily adjudicated in the prior proceeding. For the issue to have been actually

   litigated, the parties must have raised it in a prior action, and it must have been necessary


                                                 8
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 9 of 16




   to the final outcome. McLane Western, Inc. v. Dep't of Revenue, 199 P.3d 752, 759 (Colo.

   App. 2008).

          The second element is whether the party against whom estoppel is sought was a

   party to or was in privity with a party to the prior proceeding. With regard to this element,

   Plaintiff here was a party (defendant) in the previous case, and estoppel is being sought

   against him, so this element is satisfied with regards to all claims in this case.

          The third element is whether there was a final judgment on the merits in the prior

   proceeding. “However, for purposes of issue preclusion (as distinguished from [claim

   preclusion]), 'final judgment' includes any prior adjudication of an issue in another action

   that is determined to be sufficiently firm to be accorded conclusive effect.” Knox v. Lederle

   Labs., 4 F.3d 875, 880 (10th Cir. 1993). A judgment must be "sufficiently firm" in the sense

   that it was not tentative, the parties had an opportunity to be heard, and there was an

   opportunity for review. Carpenter v. Young, 773 P.2d 561, 568 (Colo. 1989). A motion to

   dismiss or suppress previously litigated in a state court is sufficiently firm to preclude

   further litigation in Federal court. See Cook v. Aagard, 2012 U.S. Dist. LEXIS 167425,

   *22 (D. Utah 2012).

          The final element is whether the party against whom the doctrine is asserted had

   a full and fair opportunity to litigate the issues in the prior proceeding. Factors

   determinative of whether an individual received a full and fair opportunity to litigate

   include: whether the remedies and procedures of the first proceeding are substantially

   different from the second proceeding; whether the party had sufficient incentive to litigate




                                                 9
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 10 of 16




   vigorously; and the extent to which the issues are identical. Bebo Constr. Co. v. Mattox &

   O'Brien, P.C., 990 P.2d 78, 87 (Colo. 1999).

      B. Plaintiff is precluded from re-litigating whether Plaintiff’s search and
         detention were lawful.

          Plaintiff’s First Claim for Relief, Unlawful Search and Detention in Violation of the

   Fourth Amendment, essentially contains two allegations: 1) Officer Milligan unlawfully

   detained Plaintiff without probable cause after Plaintiff successfully completed roadside

   sobriety maneuvers (a “false imprisonment” claim); and 2) the search of Plaintiff’s vehicle

   was unlawful.

          To maintain a false imprisonment claim under § 1983, a plaintiff must demonstrate

   the elements of a common law claim and show that his Fourth Amendment right to be

   free from unreasonable search and seizure has been violated. See Taylor v. Meacham,

   82 F.3d 1556, 1561 (10th Cir. 1996). A claim for false imprisonment cannot stand if there

   was probable cause to arrest. Rose v. City & County of Denver, 990 P.2d 1120, 1123

   (Colo. Ct. App. 1999). The issue of whether there was probable cause to arrest and

   charge Plaintiff with driving under the influence is identical between Plaintiff’s state

   criminal case and the case at bar.

          The first element of issue preclusion is whether the issue precluded is identical to

   an issue actually and necessarily adjudicated in the prior proceeding. When Plaintiff

   challenged the probable cause for the driving under the influence charge, a determination

   that there was probable cause to sustain the charge was necessary for the criminal

   proceedings to continue. As this issue was actually and necessarily litigated upon the

   Plaintiff’s Motion in his criminal case, this first element is met.

                                                  10
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 11 of 16




          The second element is also met for all claims and is discussed supra on p. 8.

          The third element is whether there was a final judgment on the merits in the prior

   proceeding. The merits of whether probable cause existed were litigated at this hearing,

   both parties had an opportunity to be heard, and there was an opportunity for judicial

   review. Judge Herron’ final judgment is a sufficiently firm judgment to apply issue

   preclusion here.

          In Cook v. Aagard, 2012 U.S. Dist. LEXIS 167425, *22 (D. Utah 2012), a plaintiff

   brought an action in Federal court alleging a lack of probable cause to support his arrest

   for marijuana possession in state court. Previously, this plaintiff had challenged the

   probable cause for his arrest for marijuana possession in Utah state court during his

   criminal proceedings. The state judge ruled against the defendant, finding there was

   probable cause to support the charge. Id. at *13. In the subsequent Federal civil suit, the

   District Court applied issue preclusion and determined that the state court judge’s order

   denying the Motion to Dismiss/Suppress in the state criminal case was a sufficiently firm

   judgment to preclude the issue from being relitigated in Federal court. Id at *25. Applying

   the Cook analysis here, Plaintiff’s claim of false arrest and imprisonment are barred.

          The final element necessary for the application of the issue preclusion doctrine is

   whether the party against whom the doctrine is asserted had a full and fair opportunity to

   litigate the issues in the prior proceeding. As in Cook, the Plaintiff here had the power to

   subpoena and compel witnesses to testify, cross-examine the state’s witnesses and

   present evidence. See Cook, at *21. Indeed, the procedures available to Plaintiff in the

   criminal proceeding were more favorable to Plaintiff in the criminal setting – he has


                                               11
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 12 of 16




   constitutional rights to exculpatory evidence pursuant to Brady v. Maryland, 373 U.S. 83

   (1963); rights to all the state’s discovery pursuant to Colo. R. Crim. P. Rule 16; and a

   burden of proof that is placed on the prosecution. Plaintiff’s incentive to litigate in the

   criminal case is heightened as his liberty was in jeopardy. See A-1 Auto Repair & Detail,

   93 P.3d at 603. Plaintiff is precluded from re-litigating the issue of probable cause here.

          Also in the same First Claim for Relief, Plaintiff alleges the subsequent search of

   his vehicle was unlawful. The government may search a vehicle without a warrant when

   the search falls into one of the well-defined exceptions to the Fourth Amendment. United

   States v. Killblane, 662 Fed. Appx. 615, 617 (10th Cir. 2016). An inventory search is a

   well-defined exception to the warrant requirement of the Fourth Amendment. Id.

          When applying each of the four issue preclusion elements to an analysis of

   whether the search of Plaintiff’s vehicle was constitutional, it cannot be disputed that this

   issue was actually and necessarily litigated in the criminal proceeding as it directly bore

   on the legitimacy of the drug charges against Plaintiff. The merits of the legality of the

   search were litigated in the motions hearing, and the District Court found the search at

   issue was valid and constitutional. The Plaintiff had a full and fair opportunity to litigate

   the legality of the search. Plaintiff is now barred from re-litigating this issue here and the

   claim should be dismissed.

      C. The underlying issues associated with Plaintiff’s claim of Malicious
         Prosecution have been previously litigated and resolved against the Plaintiff
         barring his ability to re-litigate such issues.

          Plaintiff’s Second Claim for Relief alleges that Officer Milligan maliciously

   prosecuted Plaintiff by instituting charges against Plaintiff for driving under the influence,


                                                12
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 13 of 16




   unlawful possession of a controlled substance, and unlawful possession of a controlled

   substance with intent to distribute without probable cause. [Doc. 17, p. 13-14.] While

   Plaintiff must prove five separate elements to be successful in his malicious prosecution

   claim, he must prove specifically that no probable cause existed to support his arrest.

   Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008) (emphasis added). Because the

   issue of probable cause has been previously litigated against Plaintiff, Plaintiff cannot

   meet this foundational element of his malicious prosecution claim and the claim is subject

   to dismissal as a result.

          Probable cause as to the driving under the influence charge has been previously

   addressed supra. Probable cause as to the possession of narcotics and distribution

   materials charges was challenged by the Plaintiff in his Motion to Dismiss Due to

   Outrageous Government Conduct, which was denied. By alleging Officer Milligan had

   planted the evidence, the Plaintiff placed the burden on the prosecution to demonstrate

   probable cause for the charges. After a full hearing on this issue the District Court entered

   a final judgment on the issue of the existence of probable cause related to this charge,

   hence, Plaintiff cannot re-litigate this issue here for the reasons previously argued.

          As lack of probable cause is a necessary element for a malicious prosecution

   claim, and because this issue has already been litigated and decided against Plaintiff,

   Plaintiff’s second claim for relief must be dismissed.

      D. The underlying issues associated with Plaintiff’s claim of Manufacturing
         False Inculpatory Evidence have been previously litigated and resolved
         against the Plaintiff barring his ability to re-litigate such issues.




                                                13
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 14 of 16




          Plaintiff’s Third Claim for Relief is Manufacturing False Inculpatory Evidence. [Doc

   17, p. 14-15.] The issues supporting this claim were previously litigated in Plaintiff’s

   Motion to Dismiss Due to Outrageous Government Conduct, as it alleges the same

   operative facts that were alleged in this claim – that Officer Milligan planted the drug

   evidence in Plaintiff’s lunchbox.

          The same analysis contained the previous sections apply here. The underlying

   facts of this claim were thoroughly litigated in the state criminal case. Plaintiff had a full

   and fair opportunity to litigate the issue of whether drugs were planted, had full incentive

   to vigorously defend himself in criminal court, and did indeed thoroughly litigate this issue.

   However, the court ruled against Plaintiff, and this Court should not permit Plaintiff’s

   attempt to re-litigate this issue here. This Court should dismiss this claim.

      E. Plaintiff’s claim of Racially Biased Policing should be dismissed for failing
         to meet the plausibility standard.

          Plaintiff’s Fourth Claim for Relief is Racially Biased Policing, alleging that Officer

   Milligan’s unlawful detention, search, and arrest of Plaintiff was motivated by Plaintiff’s

   race. [Doc 17, p. 16-17.] In support of that assertion, Plaintiff identifies two previous cases

   in which Officer Milligan was sued by other minorities. [Doc 17, p. 13-14] Plaintiff

   acknowledges Officer Milligan has been an Aurora Police Officer since at least 2003 (id.

   at p. 3), but lists only these two unsubstantiated accusations of conduct with minorities in

   a fifteen-year timespan as evidence that Officer Milligan acted with a racial bias towards

   this Plaintiff. This cursory allegation does not meet the minimum pleading standards and

   should be dismissed.



                                                 14
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 15 of 16




          There are two methods of proving racially selective law enforcement: (i) direct

   evidence of the law enforcement officer's behavior during the events in question; or (ii)

   using statistical comparisons to draw an inference that a particular law enforcement action

   was motived by a discriminatory purpose. United States v. Alabi, 2012 U.S. Dist. LEXIS

   188166, *157, 2013 WL 2284956 (D. N.M. 2012). Here, Plaintiff’s complaint does not offer

   any direct evidence that Officer Milligan’s behavior during the events of the subject

   incident showed that he was motivated by a racial bias, nor does alleging two

   unsubstantiated incidents involving minorities over a fifteen-year time span provide

   support for an inference that his conduct with Plaintiff was racially motivated. Plaintiff does

   not provide any statistical data that would suggest Officer Milligan biases his enforcement

   on racial characteristics. Plaintiff’s complaint regarding racial bias does not provide the

   “plausible grounds” necessary to show discovery will support Plaintiff’s claims. The Court

   should dismiss this claim for failing to meet the plausibility standard under Iqbal, supra.

                                          CONCLUSION

          For the foregoing reasons, all claims against Defendant Milligan should be

   dismissed.

                 Dated and respectfully submitted this 11th day of February, 2019.

                                              s/ Jeremiah J. Boies
                                              Jeremiah J. Boies
                                              Marc F. Colin
                                              Bruno, Colin & Lowe, P.C.
                                              1999 Broadway, Suite 4300
                                              Denver, Colorado 80202
                                              Tel (303) 831-1099; Fax (303) 831-1088
                                              E-mail: jboies@brunolawyers.com
                                                      mcolin@brunolawyers.com
                                              Attorneys for Defendant Officer Milligan

                                                 15
Case 1:18-cv-02898-REB-KLM Document 18 Filed 02/11/19 USDC Colorado Page 16 of 16




                          CERTIFICATE OF SERVICE BY CM/ECF

          I hereby certify that on this 11th day of February, 2019, I electronically filed the
   foregoing DEFENDANTS’ JOINT MOTION TO DISMISS with the Clerk of Court using
   the CM/ECF system which will send notification of such filing to the following:

   Brad Kloewer, Esq.
   Furtado Law PC
   3773 Cherry Creek N. Dr. #755
   Denver, CO 80209
   brad@furtadolaw.com
   Attorney for Plaintiff



   Isabelle Sabra Evans, Esq.
   Peter R. Morales, Esq.
   Office of the City Attorney
   Aurora Municipal Center, Suite 5300
   15151 East Alameda Parkway
   Aurora, Colorado 80012
   E-mail: ievans@auroragov.org
   pmorales@auroragov.org
   Attorney for Defendant City of Aurora


                                                s/ Julie Bozeman
                                                Julie Bozeman, Paralegal
                                                Bruno, Colin & Lowe, P.C.




                                               16
